
	
		III
		112th CONGRESS
		1st Session
		S. RES. 309
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Wyden (for himself,
			 Ms. Ayotte, Mrs. Shaheen, Mr.
			 Begich, Mr. Merkley, and
			 Mr. Heller) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Supporting the preservation of Internet
		  entrepreneurs and small businesses.
	
	
		Whereas the United States enjoys a strong Internet retail
			 market, which, for the past decade, has provided consumers in the United States
			 with the opportunity to purchase quality products and services at competitive
			 prices;
		Whereas the free Internet marketplace has enabled a large
			 number of small retailers and entrepreneurs across the Nation to establish and
			 strengthen businesses on various e-commerce platforms and therefore protect and
			 create jobs, increase consumer choice, create competition in the retail
			 industry, and provide quality goods and services at reasonable and often
			 discounted prices;
		Whereas any Federal legislation that would upset the free
			 and fair Internet marketplace and allow State governments to impose new,
			 onerous and burdensome sales tax-collecting schemes on out-of-State,
			 Internet-enabled small businesses would adversely impact hundreds of thousands
			 of jobs, reduce consumer choice, and impede the growth and development of
			 interstate commerce; and
		Whereas at a time when national unemployment numbers are
			 high and businesses across the country are struggling to keep their doors open,
			 the Federal Government should promote pro-growth and pro-business policies
			 instead of enacting legislation that extracts additional taxes from our
			 Nation’s Internet-enabled businesses: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that Congress should not enact any legislation that would grant State
			 governments the authority to impose any new burdensome or unfair tax collecting
			 requirements on small Internet businesses and entrepreneurs, which would
			 ultimately hurt the economy of, and consumers in, the United States.
		
